22 N.Y.2d 690 (1968)
In the Matter of Otto R. Kamper, Appellant,
v.
Department of State of the State of New York, Respondent.
In the Matter of Meryle W. Clark, Appellant,
v.
Department of State of the State of New York, Respondent.
In the Matter of Henrietta Heins, Appellant,
v.
Department of State of the State of New York, Respondent.
Court of Appeals of the State of New York.
Argued April 16, 1968.
Decided May 16, 1968.
Paul B. Zuber for appellants.
Louis J. Lefkowitz, Attorney-General (Lloyd G. Milliken, Samuel A. Hirshowitz and George D. Zuckerman of counsel), for respondent.
John T. DeGraff, Jr. for New York State Association of Real Estate Boards, Inc., amicus curice.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, with costs, on the opinion at the Appellate Division.